Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-31, 33, and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 and its dependent claims 26-31 and 39 have been amended to recite a conical retention mechanism configured to capture the hinge pin within the knuckle without the hinge pin contacting the knuckle and to prevent translation of the hinge pin relative to the knuckle in a direction parallel with the knuckle. Applicant relies on Figure 3 and Paragraphs [0029]-[0030] to support these amendments. 
Examiner first notes that Figure 3 is a cross-sectional view (as indicated in paragraph [0015]) and therefore a gap shown on all edges does not support that no contact is made. 
Further, even if there was somehow a gap on all sides completely separating the pin and knuckle from contacting one another, there is no disclosure or support for how the conical retention mechanism then prevents translation of the hinge pin relative to the knuckle. The only physical way for this to be achieved would be for the conical shaped portion of the hinge pin to come into contact with the conical retention mechanism. Therefore, these two features cannot coexist in the disclosed structure. If a gap truly exists such that there is no contact, some amount of force can be applied to one of the knuckle and the pin to cause them to translate, which would inevitably cause them to come into contact.
Examiner notes that while paragraph [0029]-[0030] uses similar language to the claims, they use language such as “may prevent the hinge pin 302 from sliding within the knuckle 304 or contacting the knuckle 304. As such, friction which could result for the hinge pin 302 contacting the knuckle may be reduced.”. This does not provide support for completely eliminating contact between the pin and knuckle and preventing translation.
Claim 33 and its dependent claims 35-38 have been amended to include similar limitations as those outlined above with respect to claim 25 and have the same lack of written description.
Applicant’s claim limitations therefore have no support in the original disclosure and fail the written description requirement.
Claim Rejections - 35 USC § 112 (Enablement)
Claims 25-31, 33, and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors for Assessing Enablement (Wands Factors):
1. Breadth of the Claims:
Claims 25 and 33, as well as their dependent claims, have been amended to require a hinge pin and knuckle, the knuckle comprises a conical retention mechanism configured to capture the hinge pin within the knuckle without the hinge pin contacting the knuckle and to prevent translation of the hinge pin relative to the knuckle. 
2. Nature of the Invention:
The invention relates to hinge apparatuses which are used to rotationally connect two relatively rotatably members, such a door and a door frame, an automobile hood with a vehicle frame, a computer display with a keyboard body, etc.
3. State of the Art:
Many prior art hinge devices are known, such as Liu et al. (US 2017/0096847). This type of hinge teaches that it is known to use conical members formed on a hinge pin and knuckle to reduce translation of the pin relative to the knuckle. Such a device also includes a gap (62) formed between the hinge pin and knuckle to reduce locations in which the hinge pin and knuckle rub on each other (i.e. reduce friction). Such devices are subject to the force of gravity and therefore the pin cannot be suspended inside the knuckle in a manner that both completely prevents translation and completely eliminates contact between the hinge and the knuckle.
4. Level of One of Ordinary Skill:

5. Level of Predictability:
Hinges are a mechanical art and are therefore generally predictable in nature. One of ordinary skill in the art would be able to readily anticipate the effect of changes within the subject matter of hinges. A person of ordinary skill in the art would determine that if a hinge pin and hinge knuckle were produced such that the knuckle prevents translation of the pin relative to the knuckle, they must touch one another in order to achieve this.
6. Amount of Direction:
Given the mechanical nature of the art, little direction is needed to determine how disclosed physical structure would perform given known scientific laws. In the claimed instance, if a gap were applied on all sides between a pin extending through a knuckle, gravity would inevitably cause the pin and knuckle to contact one another. No structure or device is disclosed that prevents gravity from acting and causing relative translation. If a gap truly exists such that there is no contact, some amount of force can be applied to one of the knuckle and the pin to cause them to translate, which would inevitably cause them to come into contact.
7. Existence of Working Examples:
The disclosed example provided is theoretical in nature and it does not convey how the disclosed hinge pin and knuckle structure is capable of capturing the hinge pin within the knuckle without the hinge pin contacting the knuckle and preventing translation of the hinge pin relative to the knuckle. If a gap truly exists such that there is no contact, some amount of force can be applied to one of the knuckle and the pin to cause them to translate, which would inevitably cause them to come into contact.
8. Quantity of Experimentation Needed

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-31, 33, and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 33, as well as their respective dependent claims, are unclear. Claims 25 and 33 each require a hinge pin and knuckle, the knuckle comprises a conical retention mechanism configured to capture the hinge pin within the knuckle without the hinge pin contacting the knuckle and to prevent translation of the hinge pin relative to the knuckle. 
It is unclear how the knuckle is able to prevent translation of the hinge pin without contact between the knuckle and hinge pin. 
It is unclear how the knuckle is able to capture the hinge pin without the hinge pin contacting the knuckle if the knuckle prevents translation of the hinge pin relative to the knuckle.
It is unclear how if a gap truly exists between the knuckle and pin such that there is no contact, why some amount of force when applied to one of the knuckle and the pin wouldn’t cause them to translate, which would then inevitably cause them to come into contact.
Response to Arguments
Applicant’s arguments with respect to claims 25-31, 33, and 35-39 are with respect to newly added claim limitations which have necessitated the new grounds of rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. US 2017/0096847 and US 2002/0112319 are both considered pertinent to Applicant’s disclosure, but are not relied upon in the current rejection because they do not disclose the newly added limitations which Examiner has indicated above as lacking written description, not being enabled, and being unclear. Examiner believes that if such limitations were cancelled from the claims, the above cited references would likely again be relevant to Applicant’s claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677